Citation Nr: 1400307	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  10-25 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for a left little finger disability.

3.  Entitlement to service connection for flatfeet.

4.  Entitlement to service connection for hypertension.  

5.  Entitlement to service connection for gastroesophageal reflux disease.    

6.  Entitlement to service connection for a left ankle disability.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from June 1998 to June 2002.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 decision of the Regional Office (RO) in Chicago, Illinois, that denied service connection for the claimed disabilities.  

The Board has reviewed the file on the "Virtual VA" system in addition to the Veteran's physical claims file to ensure a complete assessment of the evidence.

The issues of service connection for hypertension, flatfeet, gastroesophageal reflux disease, and a left ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was exposed to loud noise (acoustic trauma) during training in active service.  

2.  Symptoms of tinnitus first began in service and have been recurrent since service separation.  

3.  The Veteran's current tinnitus is related to exposure to acoustic trauma in active service. 

4.  The Veteran injured his left little finger in active service, and the symptoms of left little finger pain have been recurrent in active service and since service separation.  

5.  The current left little finger disability manifested by pain and tenderness is related to the injury in active service. 


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for the establishment of service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for the establishment of service connection for a left little finger disability manifested by pain and tenderness have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

As the Board is granting the claims for service connection for tinnitus and a left little finger disability manifested by pain and tenderness, the claims are substantiated, and there are no further actions on the part of VA to notify or assist.  Wensch v. Principi, 15 Vet App 362, 367- 68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").

Pertinent Law and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.   Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder) ; Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  


Analysis: Service Connection for Tinnitus

The Veteran contends that he incurred tinnitus in late 1998 as a result of noise exposure during Marine Combat Training in active service.  He stated that the Marine Combat training was infantry and weapons training for non-combat military occupational specialties.  He stated that during the training, he trained with many different weapons and he had limited ear protection and he sometimes trained without ear protection.  The Veteran indicated that they trained with grenades, he was exposed to the grenade noise, and it was very loud and rattled his body with each explosion.  The Veteran indicated that he was assigned to an administrative position after this training and this is when he noticed the ringing in his ears.  He stated that he had the ringing in the ears from time to time.  The Veteran stated that he was also exposed to noise after rifle qualification; he failed to qualify in the first week and had to go to the rifle range for two more weeks to qualify.  He also stated that he was worked near a flight line and was exposed to severe and loud noise trauma.  The Veteran stated that he experiences ringing in the ears, especially when it is really quiet.  See the August 2006 statement submitted by the Veteran.  See also the December 2006 statement, the February 2008 notice of disagreement, and the May 2010 VA Form 9. 

The service records show that the Veteran served with the United States Marine Corps.  His military occupation was administrative clerk.  The Veteran does not allege and service records do not establish any combat service.  Service records show that the Veteran participated in recruit training with training in the rifle range from May 1998 to September 1998, Marine Combat Training with weapons training in October 1998, and Mag-14 training with training in the rifle range in January 1999.  Ear plugs were issued for these trainings.  

The Veteran is competent to describe being exposed to loud noise, such as that caused by gunfire or weapons.  He is competent to describe observable symptoms such as ringing in the ears.  A lay person is competent to testify as to observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Veteran's lay statements are found to be credible as they have been consistent and are confirmed by the circumstances of his service, including his service with the United States Marine Corps.  For this reason, the in-service injury of acoustic trauma to both ears is established.

The Board further finds that the evidence is in equipoise on the question of whether the Veteran's current tinnitus is related to exposure to acoustic trauma in service.  At the August 2007 VA audiometric examination, the Veteran reported that he experienced tinnitus since Marine Combat Training in 1998.  He denied any noisy recreational activities and did not report any post-service occupational noise exposure.  The Veteran reported that the tinnitus was bilateral and he heard it daily in the quiet, particularly at bedtime.  He stated that the tinnitus was a high-pitched ringing sound that lasted approximately one to two minutes.  The VA audiologist opined that it was no more than equally as likely as not that the tinnitus was related to his military noise exposure.  The audiologist stated that it was possible that the tinnitus could have been caused by the grenade noise exposure on the range. 

The service treatment records do not document any complaints or findings referable to tinnitus.  However, service records show that ear plugs were issued to the Veteran during rifle and weapons training from May 1998 to October 1998 and in January 1999.  Separation examination in April 2002 does not show any complaints or findings of tinnitus.  The Veteran separated from active service in June 2002.  

On this record, the Board finds that the competent and credible evidence is in equipoise as to whether the Veteran's tinnitus first began in service, has been recurrent since service, and still exists.  The Board finds that the Veteran's statements regarding the noise exposure in service and experiencing tinnitus symptoms in service and since service to be competent and credible.  The Board finds that the Veteran's statements to be sufficient proof of this in-service injury and recurrent symptoms.  The Veteran's lay statements are found to be credible as they have been consistent and are confirmed by the circumstances of his service.  

There is competent evidence that the Veteran has current tinnitus.  Tinnitus is defined as "a noise in the ear, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (DORLAND'S) 1956 (31st ed. 2007).  And, because of the inherently subjective nature of tinnitus, it is readily capable of even lay diagnosis.  See Charles, supra.  The audiologist who conducted the August 2007 VA examination opined that it was equally as likely as not that the current tinnitus was due to the noise exposure in service.  

Based on a careful review of the entire record, the Board finds the evidence is in equipoise as to whether the current tinnitus as likely as not is due to the Veteran's exposure to excessive noise levels in active service and the tinnitus began during active service.   See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  In resolving all reasonable doubt in the Veteran's favor, service connection for tinnitus is warranted.     

Analysis: Service Connection for a Left Little Finger Disability

The Veteran assets that he injured his left little finger in active service when he was playing basketball and since injuring the finger, he had pain in the finger and he cannot straighten out the finger.  He stated that the finger injury bothers him and it is harder for him to type as fast as he used to type.  See the August 2006 statement.  

Service treatment records show that in June 2000, the Veteran sought medical treatment after jamming his left little finger.  He complained of stiffness.  Physical examination revealed swelling over the metacarpophalangeal joint.  An x-ray examination did not reveal a fracture.  The assessment was 4/5 left finger jammed.  Upon separation examination in April 2002, the Veteran reported having a sprain on his left pinky finger.  Physical examination of the upper extremities was normal.  The Veteran was afforded a VA examination in August 2007.  He reported having pain in the left little finger that comes and goes when he works on the computer.  He reported having a dull pain since the injury.  He stated that he could not bend the finger.  The Veteran denied any injury or trauma other than the injury in service.  Physical examination of the left little finger revealed tenderness on palpation and pain which was described as a 3 out of 10 (most severe) at the metacarpophalangeal joint.  The Veteran was able to touch the finger to the thumb.  Active range of motion of the finger was intact without pain.  Passive range of motion against force was intact with pain.  The diagnosis was finger injury to the left fifth finger.    

The Board finds that the evidence is in equipoise on the question of whether the Veteran has a current left little finger disability due to the finger injury in active service.  There is competent and credible evidence which shows that the Veteran jammed his left little finger in active service and he has had symptoms of pain in service and these symptoms have been recurrent since service separation.  The Veteran is competent to describe observable symptoms such as pain.  See Falzone, supra.  The Veteran's lay statements are found to be credible as they have been consistent since his separation from service and are consistent with the treatment he received in active service.  There is medical evidence which establishes that the symptoms of tenderness and pain in the left little finger were caused by the injury in service.  The August 2007 VA evaluation report indicates that the examiner diagnosed injury to the left little finger.  The examiner considered the Veteran's report of symptoms and the service treatment records in connection with this diagnosis.  This lay and medical evidence supports a grant of service connection for left little finger disability manifested by pain and tenderness.  
    
There is evidence which weighs against the claims for service connection.  The April 2002 service separation examination does not document a diagnosis of a left little finger disability.  However, the Veteran reported having a left pinky sprain in the report of medical history.  

After affording the Veteran the benefit of the doubt, the Board finds that the Veteran's left little finger disability manifested by pain and tenderness first began in service, has been recurrent since service, and still exists.  Based on a careful review of the entire record, the Board finds the evidence is in equipoise as to whether the current left little finger disability manifested by pain and tenderness as likely as not began during his period of active service.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  In resolving all reasonable doubt in the Veteran's favor, service connection for a left little finger disability manifested by pain and tenderness is warranted.     



ORDER

Service connection for tinnitus is granted.

Service connection for a left little finger disability manifested by pain and tenderness is granted.


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).

Regarding the claim for hypertension, the Veteran contends that he had elevated blood pressure readings in service.  Service treatment records show that he had a blood pressure reading of 140/58 in August 1998, 130/81 in March 1999, and 130/74 in June 2000.  An undated service record shows a blood pressure reading of 138/80.  His blood pressure reading upon separation examination in April 2002 was 133/76.  The Veteran separated from service in June 2002.  A VA treatment record shows a blood pressure reading of 176/74 in October 2003 and 172/94 in June 2005.  The assessment in June 2005 included elevated blood pressure.  An August 2007 VA examination report shows a diagnosis of hypertension.  The examiner did not provide a medical opinion as to whether the current hypertension is related to active service.  The Board finds that a remand is required to afford the Veteran a VA examination to determine whether the hypertension first manifested during active service or is related to active service.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Regarding the claim for gastroesophageal reflux disease (GERD), the Veteran asserts that the symptoms of GERD began in service.  A June 2005 VA treatment record notes that the Veteran reported having dyspepsia since 2002.  He requested heartburn medications and he reported that he had been using prilosic.  The assessment was dyspepsia likely GERD.  The Board finds that a remand is required to afford the Veteran a VA examination to determine whether the GERD first manifested during active service or is related to active service.  See 38 C.F.R. § 3.159(c)(4); see also McLendon, supra.    

Regarding the claimed left ankle disability and flatfeet, the Veteran asserts that these disabilities were aggravated during service.  The July 1997 service enlistment examination shows a diagnosis of pes planus moderate, asymptomatic.  The enlistment examination report does not show a diagnosis of a left ankle disability but the Veteran asserts that he had ankle problems in high school before service and the left ankle was aggravated in service when he injured it in March 1999.  See the August 2006 statement.  The Board finds that an examination is necessary to ascertain the nature and likely etiology of the claimed left ankle disability and the flatfeet and to obtain an opinion as to whether these claimed disorders pre-existed service and were aggravated by active service beyond the natural progression of the disease.  38 U.S.C.A. § 5103A(d).  

The RO/AMC should contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO/AMC to obtain any pertinent VA or non-VA treatment records showing treatment of the claimed disabilities since 2002.  The Veteran reported that he received treatment for the foot and ankle disabilities from a podiatrist.  The RO/AMC should ask the Veteran to provide sufficient information and authorization to enable it obtain any pertinent records form the podiatrist.  The RO/AMC should make an attempt to obtain any treatment records identified by the Veteran that are not currently associated with the claims file.  

The record shows that the Veteran receives treatment for the claimed disabilities in the VA Healthcare System.  He reported that he sought medical treatment for GERD at a VA health facility in Mount Vernon, Illinois, in 2002.  The RO/AMC should obtain the VA treatment records for treatment of the claimed disabilities dated from 2002 to June 2005 and from March 2010 to present.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1). 

Accordingly, these matters are REMANDED for the following action:

1.  Contact the Veteran and ask him to provide sufficient information and necessary authorization in order to obtain copies of any outstanding records of treatment by VA or non-VA health care providers for the claimed disabilities since 2002.  Ask the Veteran to provide sufficient information and authorization to enable VA to obtain any pertinent records from the treating podiatrist. 

If the Veteran provides the necessary information and authorizations, obtain legible copies of any outstanding clinical records and incorporate them into the claims file.  

2.  Obtain any pertinent VA treatment records showing treatment for the claimed disabilities from the VA Healthcare System including the VA clinic in Mount Vernon, Illinois, dated from 2002 to June 2005 and from March 2010 to present.  

3.  Schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed hypertension.  The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.  The examiner should elicit from the Veteran and record as complete clinical history referable to the claimed hypertension.  

After reviewing the entire record and examining the Veteran, the VA examiner should provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or more) that the disability manifested by hypertension had its clinical onset during the Veteran's period of active service or within one year of service separation (June 2002 to June 2003).  Attention is invited to the reported blood pressure readings in active service (noted above) and the elevated blood pressure readings detected in 2003. 

The examiner should provide a rationale for all conclusions.  If the examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, the examiner should indicate this in the report.  

4.  Schedule the Veteran for a VA examination in order to determine to determine nature and likely etiology of the claimed gastroesophageal reflux disease.  The claims folder must be made available to the examiner for review in connection with the examination.  The examiner should elicit from the Veteran and record as complete clinical history referable to the claimed gastroesophageal reflux disease.  The examiner should consider the following information as reported by the Veteran:  the Veteran stated that he had symptoms of dyspepsia since 2002. 

All current gastro-intestinal disorders should be reported.  After reviewing the entire record and examining the Veteran, the VA examiner should provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or more) that any current gastroesophageal reflux disease or other gastro-intestinal disorder had its clinical onset during the Veteran's period of active service or is related to active service.    

The examiner should provide a rationale for all conclusions.  If the examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, the examiner should indicate this in the report.  

5.  Schedule the Veteran for a VA examination in order to determine to determine nature and likely etiology of the claimed left ankle disability and flat feet.  The claims folder must be made available to the examiner for review in connection with the examination.  The examiner should elicit from the Veteran and record as complete clinical history referable to the claimed left ankle disability and flat feet.  The examiner should consider the following information as reported by the Veteran:  the Veteran stated that he had left ankle problems in high school prior to service.  The Veteran asserts that the flatfeet were aggravated in active service by the left ankle sprain and he had pain in the feet during service.    

All current left ankle disabilities should be reported.  After reviewing the entire record and examining the Veteran, the VA examiner should provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or more) that any current left ankle disability had its clinical onset during the Veteran's period of active service or is medically related to the left ankle strain in service.  The examiner should provide an opinion as to whether any current left ankle disability pre-existed service and was aggravated (underwent a permanent worsening during service not attributable to the natural progression of the disease) during active service beyond the natural progression of the disease.  

After reviewing the entire record and examining the Veteran, the VA examiner should provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or more) that the flatfeet were aggravated (underwent a permanent worsening during service not attributable to the natural progression of the disease) during active service beyond the natural progression of the disease.  Attention is invited to the July 1997 service enlistment examination which shows a diagnosis of pes planus, moderate, asymptomatic.  

The examiner should provide a rationale for all conclusions.  If the examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, the examiner should indicate this in the report.  

6.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the claims remaining on appeal in light of all evidence of record.  If any benefit sought on appeal remains denied, furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and afford them a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


